Citation Nr: 0812581	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.  

4.  Entitlement to service connection for asbestosis.  

5.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 2003 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C., in December 2007.  

The Board addresses the claims of entitlement to service 
connection for PTSD, major depression and asbestosis and 
entitlement to an initial compensable evaluation for allergic 
rhinitis in the Remand portion of this decision, below, and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

2.  Headaches are related to, and currently considered part 
of, the veteran's service-connected sinusitis.


CONCLUSION OF LAW

The veteran's headaches are a component of his service-
connected sinusitis and do not warrant a separate evaluation.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
being decided, VA provided the veteran adequate notice and 
assistance such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated February 2006, before 
initially deciding that claim in a rating decision dated 
April 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 

The content of the aforementioned notice letter considered in 
conjunction with the content of other letters the RO sent to 
the veteran in March 2006 and September 2006 reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II and Dingess/Hartman.  Therein, the RO 
acknowledged the claim being decided, informed the veteran of 
the evidence necessary to support that claim, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability evaluations and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to VA all evidence 
he had in his possession, which pertained to his claim.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claim, including 
service medical records, post-service VA and private 
treatment records, and information from the Social Security 
Administration (SSA).  The RO did not conduct medical inquiry 
in an effort to substantiate the claim being decided by 
affording the veteran VA medical examination because there 
was sufficient competent evidence of record, including 
treatment records and written opinions, addressing the 
etiology of the headaches.  The veteran does not now claim 
that this evidence is inadequate to decide the claim being 
decided.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).    

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
headaches.  According to his written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in December 2007, he developed these headaches in 
service at the same time he started having problems with his 
sinuses.  Allegedly, these headaches are always associated 
with his sinusitis, allergies or rhinitis, but because 
medical professionals treat his headaches with different 
medication than is needed for the respiratory disability, 
they should be separately service connected from the 
respiratory disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Certain conditions such as dyspnea, 
tachycardia, nervousness, fatigability, etc., may result from 
many causes; some may be service connected, others, not.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the veteran had active service from 
August 1973 to August 1975.  As alleged, during that time 
period, he received treatment for headaches.  Following 
discharge, beginning in the 1990s, he reported that he had 
been having headaches.  Physicians initially discussed the 
headaches while treating the veteran for substance abuse and 
dependence problems and mental health complaints.  
Subsequently, however, physicians discussed the headaches 
while treating the veteran for variously diagnosed 
respiratory disabilities.  Since the veteran filed his claim 
for service connection for headaches, medical professionals 
have related the headaches to the veteran's sinusitis.

Based on the foregoing, in a rating decision dated October 
2003, the RO granted the veteran service connection for 
sinusitis and, in assigning that disability an initial 
evaluation, considered the veteran's headaches part of the 
disability.  The veteran is thus now in receipt of VA 
compensation for such headaches, whatever their etiology.  

The Board acknowledges the veteran's assertion that his 
headaches should be separately service connected from his 
sinusitis.  However, under 38 C.F.R. § 4.14, doing so would 
constitute pyramiding.  The evaluation now assigned for the 
veteran's sinusitis, currently 30 percent, contemplates the 
headaches.  Assigning a separate evaluation for the same 
headaches, even if they occasionally manifest secondary to a 
psychiatric disability or other non-respiratory disability, 
is tantamount to compensating the veteran twice for the same 
manifestations.  

In sum, the veteran's headaches are related to, and 
considered part of, his service-connected sinusitis.  Based 
on this finding, the Board concludes that headaches were 
incurred in service as part of the veteran's sinusitis.  The 
evidence in this case is not in relative equipoise regarding 
entitlement to service connection for headaches other than 
those that are part of the veteran's service-connected 
sinusitis.  Therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.




ORDER

Service connection for headaches other than those that are 
part of the veteran's service-connected sinusitis is denied.


REMAND

The veteran claims entitlement to service connection for 
PTSD, major depression and asbestosis and entitlement to an 
initial compensable evaluation for allergic rhinitis.  
Additional action is necessary before the Board decides these 
claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. Jan. 30, 2008).  The Court further held 
that, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must too provide at least general 
notice of that requirement.  As well, the Court held that the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must cite examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claim for a higher 
initial evaluation, but given the Court's recent decision in 
Vazquez-Flores, such notice might be inadequate.  It informs 
the veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of his 
respiratory disability.  It does not inform him of the need 
to submit evidence describing the effect that worsening has 
on his employment and daily life.  Moreover, the veteran has 
not submitted any statements or taken actions, which show 
that he has actual knowledge of this requirement.  Any 
decision to proceed in adjudicating the claim for a higher 
initial evaluation for allergic rhinitis would therefore 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Second, during the veteran's hearing in December 2007, the 
veteran reported that he was then receiving treatment for his 
psychiatric and respiratory disabilities at a VA outpatient 
clinic in Lufkin, Texas and a VA Medical Center in Houston, 
Texas.  Records of this treatment are not now part of the 
claims file.  Given their pertinence, they must be secured in 
support of the claims being remanded.

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims for psychiatric 
dis
abi
lit
ies 
and 
asb
est
osi
s
are necessary.  The RO afforded the veteran psychiatric 
exa
min
ati
ons 
dur
ing 
the
course of this appeal, but the reports of these examinations 
are 
ina
deq
uat
e 
to 
dec
ide
the claims for service connection for PTSD and major 
dep
res
sio
n.  
The
rei
n, 
no
examiner addressed whether the veteran's psychiatric 
dis
abi
lit
ies 
are 
rel
ate
d 
to, 
or
aggravated by, his service-connected respiratory 
dis
abi
lit
ies
.  
Suc
h 
an 
opi
nio
n 
is
necessary given that the claims file includes at least one 
med
ica
l 
opi
nio
n, 
alb
eit 
not
based on a review of the claims file, linking the veteran's 
psy
chi
atr
ic
symptomatology to a lack of sleep caused by sinusitis.  
Mor
eov
er, 
no 
exa
min
er
addressed whether the veteran's PTSD developed secondary to 
various stressors the veteran allegedly experienced in 
service, including being exposed to many dead bodies on the 
road while setting up areas for mess and having to fly 
stateside on a cargo plane full of coffins.  

The RO did not afford the veteran a VA examination in support 
of 
his 
cla
im 
for
service connection for asbestosis.  However, given that the 
cla
ims 
fil
e 
inc
lud
es 
a
current diagnosis of asbestosis and a report of a private 
phy
sic
ian 
lin
kin
g 
suc
h
disability to the veteran's active service, such an 
exa
min
ati
on 
is 
nec
ess
ary
.  
Dur
ing
the examination, the examiner can address the veteran's 
ass
ert
ion
s 
tha
t 
he
developed this disability in service when he slept in huts 
lin
ed 
wit
h 
asb
est
os.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim for a higher 
initial evaluation for allergic rhinitis, 
which satisfies the requirements of the 
Court's recent holding, noted above.

2.  Request, secure and associate with 
the claims file all outstanding medical 
evidence pertinent to the claims being 
remanded, including recent records of 
treatment for psychiatric and respiratory 
disabilities at a VA outpatient clinic in 
Lufkin, Texas and a VA Medical Center in 
Houston, Texas.    

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for PTSD and major 
depression.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all evident 
psychiatric symptomatology;

b) diagnose all evident 
psychiatric disabilities, 
including, if appropriate, PTSD 
and/or major depression;

c) specifically indicate 
whether the veteran's alleged 
in-service stressors, including 
being exposed to many dead 
bodies on the road while 
setting up areas for mess and 
having to fly stateside on a 
cargo plane full of coffins, 
were of sufficient severity to 
support a diagnosis of PTSD; 

d) opine whether each 
psychiatric disability is at 
least as likely as not related 
to the veteran's service and, 
if not, whether it is 
proximately due to or the 
result of a service-connected 
respiratory disability; 

e) if not, opine whether and to 
what extent each psychiatric 
disability is aggravated by a 
service-connected respiratory 
disability; and 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for asbestosis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail any history 
of in-service and/or post-
service asbestos exposure;  

b) list all companies for which 
the veteran worked since 
discharge and record all 
occupational duties associated 
with each job; 

c) Offer an opinion regarding 
whether the veteran's 
asbestosis is at least as 
likely as not related to his 
active service, including his 
alleged asbestos exposure while 
sleeping in asbestos-lined 
huts; and

d) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

5.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of these claims.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


